DETAILED ACTION
This office action is in response to the communication received on 08/26/2021 concerning application no. 15,720,863 filed on 09/29/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 9, filed 08/26/2021, with respect to the specification objections have been fully considered and are partially persuasive.  The objection to the paragraph on page 12, lines 11 – 21 has been withdrawn.  
However, the objection to the term “jsgn(f)” being incorrect is maintained.  Once an issue has been identified by the Office, the onus is on applicant to rectify the error.  In this case, applicant “respectfully requests that the Examiner provide an explanation as to the term ‘jsgn(f)’ is incorrect” is an insufficient response particularly given that applicant requested clarification regarding this objection in an interview conducted 08/26/2021.  The Office articulated in the action dated 05/26/2021 that the phrase appeared incorrect.  The Office is 
Applicant's arguments, see pages 9 and 10, filed 08/26/2021 regarding the claim interpretation of “calculating unit” and “measuring unit” have been fully considered and are persuasive, given applicant’s cancellation of the terms in question.
Applicant's arguments filed 08/26/2021 regarding the 35 USC 112(a) rejection have been fully considered but they are not persuasive. Applicant amended the “predetermined site” limitation to recite “a designated region of interest that is a skin region of a subject included in a picture”.  While narrowing the claim limitation to a skin region that is included in a picture is seen to be more consistent with the specification in the instant application, it does not completely resolve the concerns raised in the action dated 05/26/2021.  While the specification has support for the face as a designated region of interest that is a skin region of a subject included in a picture and has support for the right palm, hand, forehead of the face, left cheek of the face and front part of the neck as further designated regions of interest that are a skin region other than the designated region of interest (see the pre-grant publication of the instant application for disclosure regarding the first embodiment at [0090, 0092, 0108, 0111, 0114, 0116, 0117, 0121, 0125, 0134, 0138 – 0140, 0143, 0145, 0146, 0150, 0151, 0154, 0156, 0160, 0162, 0188, 0195, 0196, 0204, 0216, 0223, 0224, 0226, 0227, 0233 – 0235, 0239, 0245, 0248, 0253, 0254]), support for designated regions of interest excluding designated region of the face and all further designated regions of interest other than the designated regions of interest in an .
Further, applicant’s arguments regarding the 35 USC 112(b) rejection are also considered unpersuasive.  Applicant’s amendment to the claims such that they recite “a region of interest that is affected by/not affected by a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance” notwithstanding, given the findings as articulated in the action dated 05/26/2021 (see paragraphs 16 – 17 on pages 8 – 9 regarding cancelled claim 40, those findings being applicable to the claim 38 as shown below), it remains unclear when a site not affected by peripheral blood vessel resistance may be imaged.  The appended action will be updated accordingly.
Applicant presents further arguments regarding the newly presented limitations “the correlation being a positive correlation or a negative correlation” and the alleged lack of disclosure regarding a “positive correlation”.  It is noted that the limitations “the correlation being a positive correlation or a negative correlation” are presented in the alternative and only one of “a positive correlation or a negative correlation” is required by the claim.  The Office has met the burden of demonstrating that one of the alternatively claimed limitations, negative correlation, is known in the art.

Specification
On page 50, line 10, the following phrase appears incorrect: “jsgn(f).”  This term is not defined in the specification and this term is not a term of art.  It is possible that this term is a typographical error, however, it is unclear what it is a typographical error of.
Appropriate correction is required.

Election/Restrictions
Newly submitted claim(s) 50, 51, 53 and 55 are directed to an invention that is independent or distinct from the invention originally claimed (repeating the species grouping of the original species election mailed 01/06/2021 and including the new species, species E, for consistency) for the following reasons: 
This application contains claims directed to the following patentably distinct species 
Species A: Figs. 3 – 29
Species B: Figs. 30 – 35
Species C: Figs. 36 – 39
Species D: Figs. 40 – 53
Species E: Claims 50 – 51, 53 & 55; changes to a measuring process based on region of interest characteristics of multiple sites in combination
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 50 and 51 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
It is noted that the limitations directed to changing a measuring process based on region of interest characteristics of multiple sites in combination does not appear to be supported by the specification as originally filed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 37, 38, 52 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 requires “measuring the fluctuation of the blood pressure based on the positive correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are a region of interest that is affected by  a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance and a region of interest that is not affected by a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance, measuring the fluctuation of the blood pressure based on the negative correlation when the designated region of interest and the 
As disclosed by applicant in [0111] of the pre-grant publication of the instant application, “peripheral arterioles raise the peripheral blood vessel resistance under the control of sympathetic nerves.”  As is known in the art, the sympathetic nervous system controls the integumentary system, which includes the skin.
Given that all of the imaged sites are of the skin in the instant application and the sympathetic nervous system controls the integumentary system, which includes the skin, it is unclear when a site not affected by peripheral blood vessel resistance may be imaged.  For purposes of examination, all sites will be considered to be affected by peripheral blood vessel resistance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37, 38, 52 and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirenko (US 2017/0164904) as evidenced by Pinter et al. (US 2010/0305460, herein Pinter) (both cited in the action dated 05/26/2021).
With regard to claims 37 and 52, Kirenko discloses a biological information measuring apparatus and method comprising a processor configured to: calculate, via calculation unit 34, a difference, phase shifts, at a mutually same time, measuring pulse transit time requires synchronized measurement of PPG signals at several sites of a body, between an image-based photoplethysmogram, PPG, extracted from luminance information of a picture signal, light intensity values, of a designated region of interest, 1, that is a skin region of a subject included in a picture, any of image frames 19, of a subject, 14, and an image-based photoplethysmogram extracted from luminance information of a picture signal of a further designated region of interest that is a skin region other than the designated region of interest, 2, 3 or 4 (Fig. 5; [0027 – 0028, 0038, 0043, 0063, 0064, 0067, 0069, 0071]); calculate at least one of a pulse transit time or an instantaneous phase difference from the difference calculated (Fig. 4; [0042, 0075)]; and measure, via vital signs determination 36, a fluctuation of a blood pressure of the subject on basis of the difference calculated, via measuring pulse transit time (PTT) and the known relationship between blood pressure and PTT (Fig. 5; [0073 – 0077, 0106]), wherein the processor performs [0023, 0068], in the measuring, a measuring process in accordance with a combination of the regions of interest from which the image-based photoplethysmograms are extracted, pulse transit time is calculated based on an estimated distance between regions of interest [0106], but does not explicitly disclose the measuring is also based on a correlation between the at least one of the pulse transit time or the instantaneous phase difference and blood pressure is inversely proportional to pulse transit time [0079].  Changes in pulse transit time are related to blood pressure changes (see [0042] of Kirenko).  It is also seen that changes in arterial stiffness (see [0069] of Kirenko) suggests a positive correlation between blood pressure and pulse transit time.
Regarding claim 38, Kirenko discloses wherein the processor [0023, 0068] performs the measuring process including measuring the fluctuation of the blood pressure based on the positive correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are a region of interest that is affected by  a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance and a region of interest that is not affected by a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance, measuring the fluctuation of the blood pressure based on the negative correlation when the designated region of interest and the further designated region of interest from which the image-based photoplethysmograms are extracted are both regions of interest that are affected by a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance or are both regions of interest that are not affected by a delay in an arrival of a pulse wave caused by peripheral blood vessel resistance (Kirenko: Fig. 5; [0005, 0025 – 0028, 0106]) (Pinter: [0079]).  It is noted that the sites as disclosed by Kirenko are located on the skin of the subject.

	With regard to claim 54, Kirenko as evidenced by Pinter discloses the limitations of claim 54 as shown in the rejection of claims 37 and 52 above and further discloses a computer program product having a non-transitory computer readable medium including a biological information measuring program (Kirenko: [0023]) wherein the biological information measuring program, when executed by a computer, causes the computer to perform the steps that the processor is configured to perform and/or the method steps as shown in the rejection of claims 37 and 52 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793